NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                         No. 20-2820
                         ___________

                       LINDELL TATE,
                                          Appellant

                               v.

                   LINDSAY, Lieutenant;
              FAULTZ, C.O.I. at SCI Somerset
          ____________________________________

        On Appeal from the United States District Court
           for the Western District of Pennsylvania
            (D.C. Civil Action No. 3:20-cv-00086)
           District Judge: Honorable Kim R. Gibson
         ____________________________________

       Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                       on July 9, 2021

Before: GREENAWAY, JR., KRAUSE, and BIBAS, Circuit Judges

              (Opinion filed: November 23, 2021)
                                        ___________

                                         OPINION *
                                        ___________

PER CURIAM

    Pro se appellant Lindell Tate appeals from the order dismissing his complaint for failure

to state a claim. For the reasons that follow, we will vacate the judgment of the District

Court and remand for further proceedings.

    In his complaint, Tate, a prisoner formerly incarcerated at State Correctional Institution

Somerset, brought one claim against two prison official defendants for failure to protect,

based on the following allegations, which we accept as true at this stage of the proceedings.

One morning while defendant Faultz, a correctional officer, was bringing breakfast trays

to Tate’s cell, Tate informed him that Tate and his cellmate were not getting along and

were having heated exchanges. Tate asked to be moved to another cell, and he proposed

as options two cells that had open beds. Faultz said that he would work on it. After Tate

spoke to Faultz about the issue “at length several times” that morning, Faultz got frustrated

and said that the decision was up to the lieutenant working that day.

    Around 11:00 a.m., Tate contacted defendant Lieutenant Lindsay directly via the inter-

com in his cell and told him that he and his cellmate had nearly come to blows a few times

and could no longer tolerate one another. Tate’s cellmate yelled into the intercom that if

one of them was not moved, something was going to happen to one of them. Tate then



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
repeated the same threat. In response, defendant Lindsay told Tate and his cellmate that if

they both were not willing to move cells neither could move. Tate’s cellmate refused to

move, and no action was taken. Defendant Faultz was standing outside Tate’s cell during

the call.

   Mid-afternoon, Tate was standing at the door of his cell watching television when his

cellmate attacked him from behind, choked him until he lost consciousness, and tied his

hands and feet behind his back. Tate suffered a “busted lip” in the process. An officer

eventually discovered Tate during rounds, and he was given medical treatment. Tate was

thereafter moved to another cell, and his cellmate was sentenced to 90 days in the restricted

housing unit.

   The District Court dismissed Tate’s complaint under 28 U.S.C §§ 1915(e)(2) and 1915A

for failure to state a claim, adopting a Magistrate Judge’s Report and Recommendation as

its opinion, over Tate’s objections. This timely appeal followed.

   We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and we exercise plenary

review over the District Court’s order dismissing the complaint under §§ 1915(e)(2) and

1915A. See Harnage v. Lightner, 916 F.3d 138, 140 (2d Cir. 2019) (per curium); Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). In reviewing a dismissal for failure to state

a claim, “we accept all factual allegations as true” and “construe the complaint in the light

most favorable to the plaintiff.” Warren Gen. Hosp. v. Amgen, Inc., 643 F.3d 77, 84 (3d

Cir. 2011) (quoting Pinker v. Roche Holdings, Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)).

   A prison official is liable under the Eighth Amendment for failure to protect an inmate

if the official subjectively knew of and chose to disregard a substantial risk of serious harm

                                              3
to an inmate’s health or safety, i.e., if the official was deliberately indifferent to the risk.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994); see also Bistrian v. Levi, 696 F.3d 352,

367 (3d Cir. 2012) (“To state a claim for damages against a prison official for failure to

protect from inmate violence, an inmate must plead facts that show (1) he was incarcerated

under conditions posing a substantial risk of serious harm, (2) the official was deliberately

indifferent to that substantial risk to his health and safety, and (3) the official’s deliberate

indifference caused him harm.”) (citations omitted), abrogated on other grounds by Mack

v. Yost, 968 F.3d 311 (3d Cir. 2020). The allegations in Tate’s complaint entail that de-

fendants Faultz and Lindsay subjectively knew of his dispute with his cellmate. The rele-

vant questions therefore are whether they disregarded a substantial risk of serious harm to

Tate and whether their deliberate indifference caused his injuries.

   We have noted that “prison officials are presented with an arduous task when asked to

discern legitimate from illegitimate requests for protective custody.” Young v. Quinlan,

960 F.2d 351, 363 n.23 (3d Cir. 1992), superseded by statute on other grounds as stated in

Nyhuis v. Reno, 204 F.3d 65, 71 n.7 (3d Cir. 2000). In a “realistic world, prisoners may

feign their fear of physical harm simply to manipulate a transfer,” for reasons such as a

desire to “dorm with a friend” or “obtain better living quarters.” Id. (citation omitted).

“Prison officials . . . are not required to provide protective custody to every inmate who

asserts he was assaulted or threatened,” but they are required to investigate and determine

the credibility of the inmate’s fear. Id.

   After learning of the heated conflict between Tate and his cellmate, the defendants os-

tensibly determined there was at least some credibility to Tate’s fear because they offered

                                               4
to take remedial action in the form of moving both prisoners to different cells. However,

when Tate’s cellmate refused to move to another cell—a decision wholly out of Tate’s

control—the defendants withdrew the offer of remedial action as to Tate, thus forcing him

to remain trapped in an ongoing, and apparently escalating, volatile situation, which ulti-

mately proved dangerous. We conclude that these allegations sufficiently pled that the

defendants disregarded a substantial risk of serious harm to Tate and that their deliberate

indifference caused his injuries.

   The District Court concluded that Tate’s injuries were not more than de minimis and

thus could not be used to establish that the defendants were deliberately indifferent to an

excessive risk to his health or safety. However, in so concluding, the Court reduced Tate’s

injuries to merely a “busted lip,” proclaiming, “That’s it.” (ECF No. 5 at 10). As noted,

Tate alleged that his cellmate choked him until he lost consciousness, and then tied his

hands and feet behind his back, which is how he remained until a guard found him. His lip

was injured during the attack. Clearly, these were more than de minimis injuries.

   For the foregoing reasons, we conclude that Tate’s allegations were sufficient to state

a failure-to-protect claim against the defendants, and we therefore will vacate the judgment

of the District Court and remand for further proceedings.




                                             5